Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 6-13 and 16 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a method of controlling a sidelink HARQ feedback operation by a terminal, the method comprising: receiving a PSSCH scheduled by a PSCCH including sidelink control information from a transmitting terminal; determining wireless resources of a PSFCH including HARQ feedback information regarding the PSSCH and allocated in one symbol; and repeatedly transmitting the PSFCH, allocated in the one symbol, to the transmitting terminal in two consecutive symbols, wherein the PSFCH including the HARQ feedback information is a PSFCH format comprised of one symbol, the PSFCH format being transmitted by being repeatedly allocated to two consecutive symbols, wherein the sidelink control information comprises first sidelink control information and second sidelink control information, the first sidelink control information received via the PSCCH and the second sidelink control information received via the PSSCH, wherein, when the PSSCH includes groupcast sidelink data, the PSSCH includes position information of the transmitting terminal, and the position information of the transmitting terminal is included in the second sidelink control information, and includes zone ID information of the transmitting terminal.

The applicant’s argument regarding cited references Gulati, Huawei and Sequans not teaching, alone or in combination, the amended claim limitations as recited in claim 1 (page 7-9) have been fully considered and are persuasive. 

The prior art on record Gulati teaches the D2D sidelink communication applicable to NR sidelink and V2X communication and respective channels on sidelink carriers (fig 4, para 53). The reference describes (fig 7, para 73, 82, 88) using one assigned symbol for feedback and different subcarrier spacing for feedback than data transmission, to transmit two repeated symbols of the feedback in one assigned feedback symbol. However, the reference is silent regarding the feedback channel being PSFCH, feedback being HARQ feedback and the repeated symbols being consecutive symbols. Further, reference teaches (para 79) that the first set of TTI (for sidelink data) are pre-configured, but silent regarding pre-configuration as the PSSCH being
scheduled by PSCCH. The reference also shows in fig 7, that the control information 728 is transmitted in control portion 730 and data portion 732. However, the reference is silent regarding the control information in data portion including position and zone ID information of the transmitting terminal. 

Further search on prior art and other prior arts on record, fail to teach, alone or in combination, the above mentioned claim features, along with all other limitations as recited in claim 1, thus claim 1 is allowed. Independent claim 11 recites similar allowable subject matter as claim 1, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/24/2022